Citation Nr: 0210033	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  97-10 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder.

(The issues of entitlement to service connection for a back 
disorder and alcoholism claimed as secondary to back pain is 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel





INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1966.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office Center (RO) in Portland, Oregon.

In March 1999 the Board remanded this case to the RO.

The issue on appeal has been characterized as service 
connection for depression.  It is evident from the record 
that the veteran is claiming service connection for an 
acquired psychiatric disorder.  Consequently, the Board will 
consider the issue as service connection for a psychiatric 
disorder.  

The Board is undertaking additional development on the claims 
of entitlement to service connection for a back disorder and 
alcoholism claimed as secondary to back pain, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained by the RO.  



2.  A psychiatric disorder was not shown during active 
service or for many years thereafter; nor was a psychosis 
disabling to a compensable degree shown during the first post 
service year.

3.  The competent, probative evidence shows that the 
veteran's current psychiatric disability is not due to any 
incident or event of active service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service; nor may service connection be presumed for a 
psychosis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed his original claim for service connection 
for depression in September 1995.  He did not list inservice 
or post-service treatment for a psychiatric disorder.

The service medical records do not show treatment for or 
diagnosis of a psychiatric disorder.  The June 1966 
separation medical examination report shows that a 
psychiatric examination was normal at that time.  

The post-service evidence does not show treatment for or 
diagnosis of a psychiatric disorder during the initial post-
service year.  




The evidence shows the veteran was hospitalized for 
continuous alcohol dependence from June 1985 to July 1985.  
He underwent psychological testing during that 
hospitalization.  The examiner noted that the veteran 
displayed passive-aggressive behavior during testing.  There 
was no diagnosis of depression or other psychiatric disorder 
other than alcohol dependence.  

The veteran was hospitalized for chronic alcohol dependence 
from June 1988 to July 1988.  Following psychological 
examination in June 1988 the diagnosis was alcohol dependence 
and passive-aggressive personality disorder with narcissistic 
traits.  There was no diagnosis of depression.  

VA outpatient treatment records dated from August 1990 to 
October 1993 show examination and treatment for conditions 
not at issue on appeal.  In August 1990 and January 1993 the 
diagnosis was alcoholism.  

The veteran was seen in August 1995 with complaints of an 
eight month history of depression.  He requested treatment 
for a recent mental collapse with hallucinations.  The 
impression was mental illness and he was referred for 
evaluation.  

The evidence includes an August 1995 psychological assessment 
conducted by the State of Oregon.  The veteran complained of 
a history of depression and prior suicide attempts.  He 
underwent comprehensive psychological testing.  Based on the 
examination and testing, the examiner concluded that the 
veteran had severe depression, which he attempted to control 
through somatization and dissociative defenses.  He had 
schizoid, borderline, antisocial, obsessive-compulsive and 
paranoid personality traits.  

The examiner stated that although he clearly was not bipolar, 
he did have a significant history of manic or hypomanic 
states, alternating with periods of deep depression.  The 
examiner also stated that he clearly was alcoholic.  



The impression was bipolar disorder (recurrent major 
depressive episodes with hypomanic episodes), panic disorder 
with agoraphobia, somatoform disorder not otherwise 
specified, dissociative disorder not otherwise specified, 
alcohol dependence and personality disorder not otherwise 
specified (with schizoid, borderline, antisocial, obsessive-
compulsive and paranoid traits).  The examiner did not relate 
any diagnosis to the veteran's active service.  

The veteran was hospitalized from September 1996 to November 
1996 primarily for lower extremity problems.  He was homeless 
on admission and the examiner noted a long history of alcohol 
abuse and addiction and depression.  The final diagnosis 
included a long history of alcohol abuse and addiction and 
depression.  The examiner did not relate depression to the 
veteran's active service.  

During a January 1997 VA general examination, the veteran 
reported that he suffered from depression since high school, 
off and on during service, and subsequent to service.  The 
examiner's assessment included depression, anxiety 
and alcohol dependence.  The examiner did not relate any 
psychiatric disability to the veteran's active service.  

The veteran underwent a VA mental disorders examination in 
January 1997.  He stated that he underwent psychiatric 
testing during active service.  He reported that he was 
stationed in Uijonbu, Korea as an editor of the Army 
newspaper during the Vietnam War.  The examiner report 
includes the objective findings.  The examiner certified 
review of the claims folder.  He noted that the psychologist 
who performed the August 1995 psychological assessment 
diagnosed the veteran with bipolar (recurrent with major 
depressive episodes and hypomanic episodes) panic disorder 
with agoraphobia, somatoform disorder, NOS, dissociative 
disorder, NOS, alcohol dependence, and personality disorder, 
NOS, with schizoid, borderline, obsessive-compulsive, 
antisocial, and paranoid traits.  This examiner did not 
relate any psychiatric disability to the veteran's active 
service.


The veteran underwent a VA post traumatic stress disorder 
(PTSD) examination in February 1997.  The examiner certified 
review of the claims folder.  He noted that the veteran had 
foreign military service in Korea.  He also noted that the 
veteran neither received nor exchanged gunfire, nor was he in 
a combat zone.  He opined that the veteran did not have PTSD 
related to military service.  The examiner performed 
psychological testing.  

The examiner interpreted the test results as showing a 
significant cry for help.  It also clearly demonstrated 
alcoholism as well as a heightened level of manifest anxiety.  
It did not demonstrate bipolar disorder and dissociative 
disorder.  The examiner stated that the previously diagnosed 
somatoform disorder was clearly related to the veteran's 
numerous physical complaints, but that he did not suffer from 
a somatoform disorder at that time.  The diagnosis was 
continuous alcohol dependence, generalized anxiety disorder, 
personality disorder, not otherwise specified, with 
antisocial, narcissistic, histrionic and borderline features.  

The examiner stated that he had a rather idiosyncratic view 
of the world which, coupled with his alcoholism, had caused 
considerable difficulty throughout the years.  Apparently, 
the veteran stated that he had been treated for psychiatric 
problems during active service.  The examiner stated "I was 
unable to find in his service medical records where he had 
had any psychiatric treatment.  However, he claims that the 
government destroyed his records or in some way falsified the 
records so that these things that he reports would not appear 
in his records.  His response to my simple statement that I 
was unaware of records being purposely withdrawn or destroyed 
from any veteran's file, was that I had never had anybody lie 
to me.  While I wish this were the case, it clearly is not."  
This examiner did not relate any psychiatric disability to 
the veteran's active service.

In a March 1997 statement the veteran reported he had no 
treatment for psychiatric problems and did not abuse alcohol 
prior to service.  

The veteran underwent a VA mental disorders examination in 
January 2001.  The examiner certified review of the claims 
folder.  This included the service medical records, which the 
examiner determined showed no indication of treatment for a 
depressive disorder.  The examiner stated that the first 
reference to depression was in the September 1995 claim from 
the veteran.  The examiner stated that he was initially 
admitted to the Roseburg, Oregon VA Medical Center for 
alcoholism in June 1985.  

The examiner stated that the veteran could not be considered 
a reliable historian because of prior inconsistent 
statements, which included at what age his mother died and 
whether or not he previously attempted suicide.  The examiner 
noted that the evidence showed he served 13 months in Korea 
during active service.  The veteran stated that he served in 
Korea and Vietnam for approximately two years.  He stated 
that in addition to being a trained killer, the Army made him 
a combat correspondent.  He also stated he believed he 
underwent a psychiatric interview during service due to 
depression, but clarified that it was probably an interview 
with a priest.  

The examiner noted that during the January 1997 VA 
examination he stated that he had been tested by an Army 
psychiatrist because of his views against the war in Vietnam.  
The examiner stated that there was no evidence of a 
psychiatric examination in his service medical records.  The 
examiner performed a mental status examination.  The examiner 
summarized that the veteran has a genetic predisposition to 
alcoholism and a childhood background, which would predispose 
him to episodes of depressive feelings.  

The examiner stated "[t]here is no suggestion from this 
interview or from the C-file of depression that has existed 
independently of the veteran's alcohol use."  The examiner 
noted the 1995 diagnosis of bipolar disorder and the 1997 
finding that he responds quickly with intense emotion.  This 
indicates the probability that the veteran had some emotional 
lability prior to his May 1998 traumatic brain injury.  



The examiner stated that at this time in the veteran's life 
his primary psychiatric problem is due to his traumatic brain 
injury.  The diagnosis was dementia due to head trauma, with 
affective instability, alcohol dependence in full remission 
and personality disorder, NOS, with antisocial, narcissistic, 
histrionic and borderline features.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  



This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Continuous service for 90 days or more during a period of war 
or peacetime service after December 31, 1946, and post-
service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2001).  

A psychosis may be presumed to have been incurred during 
active military service if it is manifest to a degree of 10 
percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

Personality disorders are not diseases within the meaning of 
the laws and regulations governing VA disability 
compensation.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 
C.F.R. § 3.303(c) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).


In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The Court of Appeals for the Federal Circuit (CAFC) recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); Dyment v. 
Principi, No. 00-7075 (Fed. Cir. Apr 24, 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for service connection in the April 1996 and February 2002 
rating decisions, which also provided him with a rationale 
explaining why the evidence did not allow for a grant of his 
claim.  

The January 1997 Statement of the Case (SOC) and the May 2002 
Supplemental Statement of the Case (SSOC) in addition to 
providing a rationale of the RO's decision, also provided the 
veteran with notice of the specific regulations pertaining to 
his claim.  

The representative questions the adequacy of the efforts in 
this case to notify the veteran of the evidence needed to 
substantiate his claim, as well as, efforts made to obtain 
such evidence.  This argument has no merit.  

In May 2001 the RO specifically notified the veteran in 
writing of the evidence needed to substantiate his claim, as 
well as notice of evidence that would be obtained by the RO.  
The RO also provided notice of the provisions of the VCAA and 
considered the veteran's claim under the provisions of the 
VCAA in the February 2002 rating decision and the May 2002 
SSOC.  Such notice satisfies the duty to notify requirement 
that the RO notify the veteran as to which portion of the 
evidence is to be provided by the veteran and which is to be 
provided by VA, as it indicated that the veteran could submit 
evidence himself or have the RO obtain it for him.  See 
Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 19, 
2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  




The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

In particular, the complete service medical records had 
previously been obtained and there is no indication that 
there are additional service medical records.  The evidence 
also includes the post-service VA and private outpatient 
treatment records and examination records.  38 U.S.C.A. 
§ 5103A(a), (b) (West Supp. 2002); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Finally, the Board finds that there is ample medical evidence 
of record on which to decide the issue on appeal.  The RO 
obtained medical opinions on the nature of the veteran's 
psychiatric disorder and an opinion on the etiology of his 
psychiatric disability.  

The January 2001 VA examination report is based on a review 
of all the evidence of record.  It provides an explicit 
opinion as to the cause of the veteran's current 
disabilities.  Thus, there is no reasonable possibility that 
obtaining another medical opinion would substantiate the 
claim.  See 66 Fed. Reg. 45,626, 45,631.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  



Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The veteran contends that he has a psychiatric disorder that 
was incurred or aggravated as a result of active service.  
The Board finds that the veteran's statements regarding 
inservice treatment and diagnosis of a psychiatric disorder 
have been inconsistent.  At the time the veteran filed his 
original claim for service connection for depression in 
September 1995 he did not list inservice or post-service 
treatment for a psychiatric disorder.  

During examination in August 1995 the veteran complained of 
only an eight month history of depression symptoms.  During 
the January 1997 VA general examination, the veteran reported 
that he suffered from depression since high school, off and 
on during service, and subsequent to service.  Then, in a 
March 1997 statement the veteran reported he had no treatment 
for psychiatric problems prior to service.  

During the January 1997 VA mental disorders examination he 
stated that he underwent psychiatric testing during active 
service.  He also reported inservice treatment for 
psychiatric problems during the February 1997 VA PTSD 
examination.  The examiner stated "I was unable to find in 
his service medical records where he had had any psychiatric 
treatment.  However, he claims that the government destroyed 
his records or in some way falsified the records so that 
these things that he reports would not appear in his records.  
His response to my simple statement that I was unaware of 
records being purposely withdrawn or destroyed from any 
veteran's file, was that I had never had anybody lie to me.  
While I wish this were the case, it clearly is not."  


The examiner who performed the January 2001 VA mental 
disorders examination concluded that he could not be 
considered a reliable historian because of prior inconsistent 
statements, which included at what age his mother died and 
whether or not he previously attempted suicide.  

The veteran also stated he believed he underwent a 
psychiatric interview during service due to depression, but 
then clarified that it was probably an interview with a 
priest.  He then stated that he had been tested by an Army 
psychiatrist because of his views against the war in Vietnam.  
The examiner stated that there was no evidence of a 
psychiatric examination in his service medical records.  

The veteran has also made inconsistent statements regarding 
his military duties during active service.  During the VA 
mental disorders examination in January 1997 he stated that 
he was stationed in Uijonbu, Korea as an editor of the Army 
newspaper during the Vietnam War. This is consistent with his 
service personnel records.  His DD Form 214 lists his 
military occupational specialty as information specialist and 
shows he performed foreign service in Korea for one year and 
fifteen days.  

During the VA PTSD examination in February 1997 the examiner 
noted that the veteran had foreign military service in Korea.  
He also noted that the veteran neither received nor exchanged 
gunfire, nor was he in a combat zone.  However, during the 
January 2001 VA mental disorders examination the veteran 
stated that he served in Korea and Vietnam for approximately 
two years.  

He also stated that in addition to being a trained killer, 
the Army made him a combat correspondent.  Again, the 
examiner who reviewed the claims folder stated that the 
veteran could not be considered a reliable historian because 
of prior inconsistent statements.  




In determining whether statements submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (Observing that in a case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted).  
For these reasons, the Board finds that the veteran's 
statements have no significant probative value because of 
their inconsistency with regard to prior symptoms and his 
reported inservice history.  

In any event, the veteran's statements relating any current 
psychiatric disability to active service do not constitute 
competent medical evidence.  The determinative issue is 
medical in nature and requires competent medical evidence.  
The statements from the appellant do not constitute competent 
medical evidence because he is not qualified to render an 
opinion as to causation between the active service and the 
post-service diagnosis of any psychiatric disorder.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (CAVC held that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (CAVC held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

The service medical records do not show treatment for or 
diagnosis of a psychiatric disorder.  The June 1966 
separation medical examination report shows that a 
psychiatric examination was normal at that time.  

The post-service evidence does not show treatment for or 
diagnosis of a psychiatric disorder during the initial post-
service year.  Therefore, a presumption in favor of service 
connection is not applicable in this case.  38 C.F.R. 
§§ 3.307, 3.309.

The post-service medical evidence does not show a diagnosis 
of depression or other psychiatric disability until many 
years after separation.  The post-service evidence shows that 
the veteran has been diagnosed with a personality disorder.  
The most recent VA examination in January 2001 includes a 
diagnosis of personality disorder, NOS, with antisocial, 
narcissistic, histrionic and borderline features.  

A personality disorder is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
The CAVC has held that personality disorders are 
developmental in nature, and, therefore, not entitled to 
service connection.  The CAVC held that the regulatory 
authority provides that personality disorders will not be 
considered as disabilities under terms of the schedule.  
Therefore, as a matter of law there is no compensable rating 
disability.  Beno v. Principi, 3 Vet. App. 439, 441 (1992).  

The post-service evidence includes diagnoses of other 
psychiatric disorders but the examiners have not related any 
post-service psychiatric disability to active service.  In 
August 1995 the impression was mental illness.  The examiner 
who performed the August 1995 psychological assessment for 
the State of Oregon concluded that the veteran had severe 
depression, which he attempted to control through 
somatization and dissociative defenses.  Although that 
examiner diagnosed the veteran with bipolar disorder 
(recurrent major depressive episodes with hypomanic 
episodes), panic disorder with agoraphobia, somatoform 
disorder not otherwise specified and dissociative disorder 
not otherwise specified, the examiner did not relate any 
diagnosis to the veteran's active service.  

During his 1996 VA hospitalization the diagnosis included 
depression.  During the January 1997 VA general examination, 
the examiner's assessment included depression and anxiety.  
During the January 1997 VA mental disorders examination the 
examiner cited the August 1995 psychological assessment of 
bipolar disorder (recurrent with major depressive episodes 
and hypomanic episodes) panic disorder with agoraphobia, 
somatoform disorder, NOS, and dissociative disorder, NOS.  
During the February 1997 VA PTSD examination the diagnosis 
included generalized anxiety disorder.  

During the January 2001 VA mental disorders examination the 
examiner diagnosed dementia due to head trauma, with 
affective instability, which he stated was the veteran's 
primary psychiatric problem due to his post-service traumatic 
brain injury.  This examiner had reviewed the claims folder 
in connection with the examination.  This included a review 
of the service medical records, which the examiner determined 
showed no indication of treatment for a depressive disorder.  
This examiner stated that the first reference to depression 
was in the September 1995 claim from the veteran.  This 
examiner also stated that there was no evidence of a 
psychiatric examination in his service medical records.  This 
examiner summarized that the veteran has a genetic 
predisposition to alcoholism and a childhood background, 
which would predispose him to episodes of depressive 
feelings.  The examiner stated "[t]here is no suggestion 
from this interview or from the C-file of depression that has 
existed independently of the veteran's alcohol use."  

The above evidence establishes that a psychiatric disorder 
was not present during service.  More importantly, it 
establishes that a psychiatric disorder is first shown many 
years after service and that the veteran's current 
psychiatric disability is not attributable to any incident or 
event of active service.  

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder.  The Board 
finds that a psychiatric disorder was not shown during active 
service or within the initial post-service year and the 
probative evidence shows that the veteran's current 
psychiatric disability is not due to any incident or event of 
active service.  

Although the veteran is entitled to the benefit of the doubt 
when the evidence supporting a grant of his claim and the 
evidence supporting a denial of the claim are in an 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the overwhelming preponderance 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1990).  

As stated by the CAVC, where the preponderance of the 
evidence is against the claim, the veteran loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  

In this case, for reasons cited above, the preponderance of 
the evidence is against the claim.  See also 38 U.S.C.A. 
§ 5107 (West Supp. 2002).  Consequently, the Board concludes 
that a psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.307 (2001).  


ORDER

Entitlement to service connection for a psychiatric is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

